Title: The Committee of Secret Correspondence to Arthur Lee, 23 October 1776
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: Lee, Arthur


Sir
Philadelphia October 23rd 1776
By this conveyance we transmit to Silas Deane Esq. a Resolve of the Honble. the continental congress of Delegates from the Thirteen United States of America, whereby you are appointed one of their Commissioners for negotiationg a treaty of alliance, Amity and Commerce with the Court of France, and also for negotiating Treaties with other Nations agreeable to certain plans and instructions of Congress, which we have transmitted by various conveyances to Mr. Deane another of the Commissioners. We have requested him to give you immediate notice to join him, and on your Meeting to deliver this letter and lay before you all the Papers and instructions, also to deliver you the Resolve whereby you are appointed. We flatter ourselves from the assurances of your Freinds here, that you will chearfully undertake this important bussiness and that our Country will greatly benefit of those abilities and that attachment you have already manifested in sundry important services, which at a proper period, shall be made known to those you woud wish.
This Committee will think it proper to address all their dispatches unto Mr. Deane untill they have certain advice that his Colleagues have joined him, but the communication of them will be the same as if addressed to the whole. We remain with much Esteem and regard Sir Your most Obedient humble Servants
Rob MorrisB Franklin
Arthur Lee Esqr.
 
Notation: 1776. Letter from Morriss & Co. Philada. 23. Octor. No. 1.
